SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

711.1
KA 12-00753
PRESENT: SCUDDER, P.J., CARNI, SCONIERS, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ERIC HARRIS, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


DAVID J. PAJAK, ALDEN, FOR DEFENDANT-APPELLANT.

BARRY L. PORSCH, DISTRICT ATTORNEY, WATERLOO, FOR RESPONDENT.


     Appeal from a resentence of the Seneca County Court (Dennis F.
Bender, J.), rendered March 7, 2011. Defendant was resentenced by
imposing terms of postrelease supervision.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.

     Same memorandum as in People v Harris ([appeal No. 2] ___ AD3d
___ [June 12, 2015]).




Entered:    June 12, 2015                          Frances E. Cafarell
                                                   Clerk of the Court